ACCEPTED
                                                                                           03-15-00294-CV
                                                                                                   6628442
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/24/2015 4:24:13 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  NO. 03-15-00294

                        IN THE COURT OF APPEALS         FILED IN
                                                  3rd COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                                                                 8/24/2015 4:24:13 PM
                                                                   JEFFREY D. KYLE
                                                                         Clerk
                 MANOR INDEPENDENT SCHOOL DISTRICT
                              Appellant

                                         v.

                                DEYDRA STEANS
                                   Appellee


                     From the 200th Judicial District Court of
                             Travis County, Texas
               __________

                   AGREED MOTION TO DISMISS APPEAL
                       ______

      Appellant Manor Independent School District moves this Court to dismiss

this appeal.

      1.       The Court has the authority under Texas Rule of Appellate Procedure

42.1(a)(1) to grant this agreed motion to dismiss.

      2.       The parties have reached an agreement to settle and compromise their

differences in the suit Deydra Steans v. Manor Independent School District, Cause

number D-1-GN-13-000241.
                                       Prayer

      For these reasons, the Manor Independent School District asks the Court to

grant this agreed motion to dismiss.

                                             Respectfully submitted,




                                             By:___________________________
                                               Jennifer A. Powell
                                               Texas Bar No. 00783554
                                               Abraham F. Barker
                                               Texas Bar No. 24073241
                                               4201 W. Parmer Lane, Suite A100
                                               Austin, Texas 78727
                                               512/476-9944
                                               512/472-2599 fax

                                                Attorneys for Manor Independent
                                                School District

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Gary Bledsoe, attorney for Deydra
Steans, and he agrees with this motion.

                                             __________________________
                                             Jennifer A. Powell




                                         2
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document has been sent via court-generated electronic means and/or
email on August 24, 2015, to the following:

Gary L. Bledsoe
Alondra Johnson
Potter Bledsoe, LLP
316 West 12th Street, Suite 307
Austin, Texas 78701
Attorneys for Deydra Steans

                                         ______________________________
                                         Jennifer A. Powell




                                     3